Exhibit 10.80

[Bank Name and Address]

April 20, 2009

To: SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Tom Hunt

Telephone No.:

Facsimile No.:

Re:        Issuer Warrant Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by SBA Communications Corporation
(the “Company”) to [Bank Name] (“Bank”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. The Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Bank and
the Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Bank and the Company had executed an agreement in such form (but without any
Schedule except for the election of United States dollars as the Termination
Currency) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:    April 20, 2009 Warrants:    Equity call warrants, each giving the
holder the right to purchase one Share at the Strike Price, subject to the
Settlement Terms set forth below. For the purposes of the Equity Definitions,
each reference to a Warrant herein shall be deemed to be a reference to a Call
Option. Warrant Style:    American Buyer:    Bank Seller:    The Company Shares:
   The Class A common stock of Company, par value USD 0.01 per Share (Exchange
symbol “SBAC”)

 

1



--------------------------------------------------------------------------------

Number of Warrants:    [ Barclays Bank PLC – 6,665,571; Citibank, N.A. -
4,443,714; Deutsche Bank AG London – 1,851,548; JPMorgan Chase Bank, National
Association – 1,110,929; Wachovia Capital Markets LLC – 740,619] subject to
adjustments provided herein Daily Number of Warrants:    For any Expiration
Date, as provided in Schedule A to this Confirmation, subject to adjustment
pursuant to the provisos to “Expiration Date(s)”; provided that upon the
exercise of any Warrants on a date preceding the first Expiration Date, the
Daily Number of Warrants for each Expiration Date (other than the final
Expiration Date) shall be reduced by a number of Warrants equal to the quotient
obtained by dividing the total number of Warrants so exercised by 60 (rounded
down to the nearest whole number) (such quotient, the “Daily Reduction Amount”)
and the Daily Number of Warrants for the final Expiration Date shall be reduced
by a number of Warrants equal to the excess of the total number of Warrants so
exercised over the sum of the Daily Reduction Amount for all preceding
Expiration Dates. Warrant Entitlement:    One Share per Warrant Number of
Shares:    The product of the Number of Warrants and the Warrant Entitlement.
Multiple Exercise:    Applicable Minimum Number of Warrants:    1 Maximum Number
of Warrants:    All Warrants remaining unexercised as of the remaining Exercise
Date(s). Integral Multiple:    1 Strike Price:    USD 44.6400 Premium:   
[Barclays Bank PLC - USD 40,178,025.00; Citibank, N.A. - USD 26,785,350.00;
Deutsche Bank AG London – USD 10,839,375.00; JPMorgan Chase Bank, National
Association – USD 6,503,625.00; Wachovia Capital Markets LLC – USD 4,335,750.00]
Premium Payment Date:    April 24, 2009 Exchange:    The NASDAQ Global Select
Market Related Exchange(s):    The principal exchange(s) for options contracts
or futures contracts, if any, with respect to the Shares.

Exercise and Valuation:

 

Expiration Time:    The Valuation Time Expiration Date(s):    Each Exchange
Business Day during the period from and including the First Expiration Date to
and including the 60th Exchange Business Day following the First Expiration Date
shall be an “Expiration Date” for a number of Warrants equal to the Daily Number
of Warrants on such date; provided that, notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date (including the First Expiration Date), the
Calculation Agent shall make adjustments, if applicable, to the Daily Number of
Warrants or shall reduce such Daily Number of Warrants to zero for which such
day shall be an Expiration Date and shall designate an Exchange Business Day or
a number of Exchange Business Days as the Expiration Date(s) for the remaining
Daily Number of Warrants or a portion thereof for the originally scheduled
Expiration Date; and provided further that if such Expiration Date has not

 

2



--------------------------------------------------------------------------------

   occurred pursuant to this clause as of the eighth Exchange Business Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Exchange Business Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Exchange Business Day or on any subsequent Exchange Business Day,
as the Calculation Agent shall determine using commercially reasonable means.
First Expiration Date:    January 2, 2015, subject to Market Disruption Event
below. Consequences of a Disrupted Day:    Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions and not limiting anything set
forth under “Expiration Date(s)” above, if any Exercise Date occurring prior to
the First Expiration Date is a Disrupted Day, the Calculation Agent may reduce
the number of Warrants (including reducing the number to zero) for which such
day shall be an Exercise Date. Automatic Exercise:    Applicable; and means
that, unless all Warrants have been previously exercised hereunder, a number of
Warrants for each Expiration Date equal to the Daily Number of Warrants (as
adjusted pursuant to the terms hereof) for such Expiration Date will be deemed
to be automatically exercised. Market Disruption Event:    Section 4.3(a)(ii) is
hereby amended by adding after the words “or Share Basket Transaction” in the
first line thereof a phrase “a failure by the Exchange or Related Exchange to
open for trading during its regular trading session or” and replacing the phrase
“during the one-half hour period that ends at the relevant Valuation Time” with
the phrase “at any time during the regular trading session on the Exchange or
any Related Exchange, without regard to after hours or any other trading outside
of the regular trading session hours”.

Valuation applicable to each Warrant:

 

Valuation Time:    At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion. Valuation Date:    Each Exercise Date. Notwithstanding anything to
the contrary in the Equity Definitions, if there is a Market Disruption Event on
any Valuation Date, then the Calculation Agent shall determine the Settlement
Price for such Valuation Date on the basis of its good faith estimate of the
market value for the relevant Shares on such Valuation Date.

Settlement Terms applicable to the Transaction:

 

Method of Settlement:    Net Share Settlement; provided that, with respect to
any Warrants exercised on the Expiration Dates (and only such Warrants), Cash
Settlement shall apply if the Company validly elects Cash Settlement pursuant to
the provisions of “Cash Settlement Election” below. Net Share Settlement:    On
the relevant Settlement Date, Company shall deliver to Bank, the Share Delivery
Quantity of Shares for such Settlement Date to the account specified hereto free
of payment through the Clearance System. Share Delivery Quantity:    For any
Settlement Date, a number of Shares, as calculated by the Calculation Agent,
equal to the Net Share Settlement Amount for such Settlement Date divided by the
Settlement Price on the Valuation Date in respect of such Settlement Date
rounded down to the nearest whole number, plus cash in lieu of any fractional
Shares (based on such Settlement Price).

 

3



--------------------------------------------------------------------------------

Net Share Settlement Amount:    For any Settlement Date, an amount equal to the
product of (i) the Number of Warrants exercised or deemed exercised on the
relevant Exercise Date (or in the case of any exercise (including any Automatic
Exercise) on an Expiration Date, the Daily Number of Warrants for such
Expiration Date), (ii) the Strike Price Differential for such Settlement Date
and (iii) the Warrant Entitlement. For avoidance of doubt, if any Warrants are
exercised prior to the first Expiration Date, the Calculation Agent will
proportionately adjust each Daily Number of Warrants to reflect such exercise.
Strike Price Differential:    (a) If the Settlement Price for any Valuation Date
is greater than the Strike Price, an amount equal to the excess of such
Settlement Price over the Strike Price; or    (b) If such Settlement Price is
less than or equal to the Strike Price, zero. Settlement Price:    For any
Valuation Date, the per Share volume-weighted average price for such Valuation
Date as displayed under the heading “Bloomberg VWAP” on Bloomberg page SBAC.UQ
<equity> AQR (or any successor thereto) in respect of the period from 9:30 a.m.
to 4:00 p.m. (New York City time) on such Valuation Date or if such price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent in its reasonable discretion (in each case, without
regard to pre-open or after hours trading outside of any regular trading session
for such Valuation Date). Notwithstanding anything to the contrary in the Equity
Definitions, if there is a Market Disruption Event on any Valuation Date, then
the Calculation Agent shall determine the Settlement Price for such Valuation
Date on the basis of its good faith estimate of the market value for the
relevant Shares on such Valuation Date. Settlement Date:    For any Exercise
Date, the date defined as such in Section 6.2 of the Equity Definitions, subject
to Section 9(p)(i) hereof. Cash Settlement Election:    With respect to all
Warrants to be exercised on the Expiration Dates, the Company can elect Cash
Settlement by delivering a written notice to Bank (the “Cash Settlement Notice”)
on or prior to the fifth (5th) scheduled Exchange Business Day immediately
preceding the First Expiration Date, which Cash Settlement Notice shall contain:
   (i) a representation that (x) on the date of such Cash Settlement Notice,
neither the Company nor any of its affiliates is in possession of any material
non-public information with respect to the Company or its Shares, (y) the
Company is electing Cash Settlement in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and (z) the Company has not entered
into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction;    (ii) a representation that the Company is not
electing Cash Settlement to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for the Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares);    (iii) an
acknowledgment by the Company that (A) any transaction by Bank following the
Company’s election of Cash Settlement shall be made at Bank’s sole discretion
and for Bank’s own account and (B) the Company does not have, and shall not
attempt to exercise, any influence over how, when, whether or at what price to
effect such transactions, including, without limitation, the price paid or
received per Share pursuant to such transactions, or whether such transactions
are made on any securities exchange or privately; and

 

4



--------------------------------------------------------------------------------

   (iv) an agreement by the Company that, during the period commencing on the
date of such Cash Settlement Notice and ending on the second Exchange Business
Day following the last Settlement Date hereunder, without the prior written
consent of Bank, the Company shall not, and shall cause its affiliates and
affiliated purchasers (each as defined in Rule 10b-18 under the Exchange Act)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument), purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares or any security convertible into or exchangeable for the Shares in
the public markets. Cash Settlement:    If Cash Settlement is applicable, on
each Settlement Date, the Company shall deliver to Bank (to an account specified
by Bank) the Net Share Settlement Amount for such Settlement Date.    In
addition to any other requirements set forth herein, the Company agrees that it
shall not have the right to elect Cash Settlement if Bank notifies the Company
that, in the reasonable judgment of Bank the election of Cash Settlement or any
purchases of Shares that Bank (or its affiliates) might make in connection
therewith based upon the advice of counsel and as a result of events occurring
after the Trade Date, would raise material risks under applicable securities
laws. Failure to Deliver:    Inapplicable Other Applicable Provisions:    The
provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

3. Additional Terms applicable to the Transaction:

 

Adjustments applicable to the Warrants:    Method of Adjustment:    Calculation
Agent Adjustment. For the avoidance of doubt, in making any adjustments under
the Equity Definitions, the Calculation Agent may adjust the Strike Price, the
Number of Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(k) of this
Confirmation and not by Section 9.1(c) of the Equity Definitions. Extraordinary
Events applicable to the Transaction:    Consequence of Merger Events    (a)
Share-for-Share:    Alternative Obligation; provided that the Calculation Agent
will determine if the Merger Event affects the theoretical value of the
Transaction and if so Bank in its sole discretion may elect to make adjustments
to any of the Strike Price, the Number of Warrants, the Daily Number of
Warrants, the Warrant Entitlement and any other term necessary to reflect the
characteristics (including volatility, dividend practice, borrow cost and
liquidity) of the New Shares. Notwithstanding the foregoing, Cancellation and
Payment shall apply in the event the New Shares are not publicly traded on a
United States national securities exchange or quoted on The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors).

 

5



--------------------------------------------------------------------------------

Share-for-Other:    Cancellation and Payment (c) Share-for-Combined:   
Cancellation and Payment; provided that on or prior to the Merger Date the Bank
may elect, in its sole discretion, to apply the consequence specified opposite
“Share for Share” to that portion of the consideration that consists of New
Shares (as determined by the Calculation Agent) and the consequence specified
opposite “Share for-Other” to that portion of the consideration that consists of
Other Consideration (as determined by the Calculation Agent).

In the event of any “Tender Offers” (as defined in the 2002 ISDA Equity
Derivatives Definitions (the “2002 Definitions”)), the following consequences,
each as defined in the 2002 Definitions and including any relevant cross
references, shall apply to such Tender Offers:

 

(a) Share-for-Share:    Modified Calculation Agent Adjustment (as defined in the
2002 Definitions and including any relevant cross references) (b)
Share-for-Other:    Modified Calculation Agent Adjustment (as defined in the
2002 Definitions and including any relevant cross references) (c)
Share-for-Combined:    Modified Calculation Agent Adjustment (as defined in the
2002 Definitions and including any relevant cross references) Nationalization or
Insolvency:    Cancellation and Payment

 

4. Calculation Agent:   Bank, acting in its capacity as Calculation Agent

5. Account Details:

 

  (a) Account for payments to Company:

To be provided by Company

Account for delivery of Shares from Company:

To be provided by Company

 

  (b) Account for payments to Bank:

[                    ]

Account for delivery of Shares to Bank:

[                    ]

6. Offices:

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

The Office of Bank for the Transaction is: [                    ]

[                    ]

 

6



--------------------------------------------------------------------------------

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Company:

SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Tom Hunt

Telephone No.:

Facsimile No.:

Address for notices or communications to Bank:

[                    ]

8. Representations and Warranties of the Company

The representations and warranties of the Company set forth in Section 3 of the
Purchase Agreement (the “Purchase Agreement”) dated as of the Trade Date and
relating to the issuance of USD 450,000,000 principal amount of 4.00%
Convertible Senior Notes due 2014, (the “Convertible Notes”) between the Company
and Citigroup Global Markets Inc., Barclays Capital Inc., Deutsche Bank
Securities Inc., J.P. Morgan Securities Inc. and Wachovia Capital Markets, LLC
(collectively, the “Initial Purchasers”) are true and correct and are hereby
deemed to be repeated to Bank as if set forth herein. The Company hereby further
represents and warrants to Bank that:

 

  (a) The Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on the Company’s part; and this Confirmation has been duly and
validly executed and delivered by the Company and constitutes its valid and
binding obligation, enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of the Company hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of the Company, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which the Company or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument, or breach or constitute a default under any
agreements and contracts of the Company and the significant subsidiaries filed
as exhibits to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2008, as updated by any subsequent filings.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by the Company of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) The Shares initially issuable upon exercise of the Warrant by the net
share settlement method (the “Warrant Shares”) have been reserved for issuance
by all required corporate action of the Company. The Warrant Shares have been
duly authorized and, when delivered against payment therefor (which may include
Net Share Settlement in lieu of cash) and otherwise as contemplated by the terms
of the Warrant following the exercise of the Warrant in accordance with the
terms and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

7



--------------------------------------------------------------------------------

  (e) The Company is an “eligible contract participant” (as such term is defined
in Section 1(a)(12) of the Commodity Exchange Act, as amended.

 

  (f) The Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

  (g) The Company is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

 

  (h) The assets used by the Company for its obligations under the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or any
“employee benefit plan” (as such term is defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, and (2) do not constitute “plan assets” within the meaning of
Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

9. Other Provisions:

 

  (a) Opinions. The Company shall deliver an opinion of counsel, dated as of the
Trade Date, to Bank with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation.

 

  (b) Amendment. If the Initial Purchasers exercise their right to receive
additional Convertible Notes (the “Additional Convertible Notes”) as set forth
in the Purchase Agreement, then on the Additional Premium Payment Date (as
defined below), the Number of Warrants will be automatically increased by
additional Warrants (the “Additional Warrants”) in proportion to such Additional
Convertible Notes and an additional premium equal to the product of the
Additional Warrants and USD [            ] shall be paid by Bank to the Company
on the closing date for the purchase and sale of the Additional Convertible
Notes (the “Additional Premium Payment Date”).

 

  (c) No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party or parties nor any of its or their
agents are acting as a fiduciary for it; (iii) it is not relying upon any
representations except those expressly set forth in the Agreement or this
Confirmation; (iv) it has not relied on the other party or parties for any
legal, regulatory, tax, business, investment, financial, and accounting advice,
and it has made its own investment, hedging, and trading decisions based upon
its own judgment and not upon any view expressed by the other party or parties
or any of its or their agents; and (v) it is entering into the Transaction with
a full understanding of the terms, conditions and risks thereof and it is
capable of and willing to assume those risks.

 

  (d)

Repurchase Notices. The Company shall, on any day on which the Company effects
any repurchase of Shares, promptly give Bank a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the quotient
of (x) the [Number of Shares] [the sum of the Number of Shares for the
Transaction[[, the Number of Shares for the issuer warrant transaction between
the parties evidenced by the confirmation dated March 20, 2007] and the Number
of Shares for the issuer warrant transaction between the parties evidenced by
the confirmation dated May 12, 2008] divided by (y) the number of the Company’s
outstanding Shares (such quotient expressed as a percentage, the “Warrant Equity
Percentage”) would be (i) greater than [Citibank, N.A. – 8.00%; Barclays Bank
PLC – 6.5%; Deutsche Bank AG London – 6.5%; Wachovia Capital Markets LLC – 2.2%;
JPMorgan Chase Bank, National Association – 1.4%] or (ii) 0.5% greater than the
Warrant Equity Percentage included in the immediately preceding Repurchase
Notice. The Company agrees to indemnify and hold harmless Bank and its

 

8



--------------------------------------------------------------------------------

 

affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Bank’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of the Company’s failure to provide Bank with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify the
Company in writing, and the Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others the Company may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. The Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (e) Regulation M. The Company is not, on the Trade Date or the Exercise Date,
and will not be, on any day during the period commencing on such Exercise Date
and ending on the second Exchange Business Day following the last Settlement
Date with respect to such Exercise Date, engaged in a distribution, as such term
is used in Regulation M under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of any securities of the Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. The Company shall not, until the
second Exchange Business Day immediately following the Trade Date, engage in any
such distribution.

 

  (f) No Manipulation. The Company is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

  (g) Board Authorization. The Company represents that it is entering into the
Transaction, solely for the purposes stated in the board resolution authorizing
the Transaction and in its public disclosure. The Company further represents
that there is no internal policy, whether written or oral, of the Company that
would prohibit the Company from entering into any aspect of the Transaction,
including, but not limited to, the issuances of Shares to be made pursuant
hereto.

 

9



--------------------------------------------------------------------------------

  (h) Transfer or Assignment. The Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Bank.
Bank may transfer or assign all or any portion of its rights or obligations
under the Transaction without consent of the Company. If, however, in Bank’s
sole discretion, Bank is unable to effect a transfer or assignment on pricing
terms reasonably acceptable to Bank and within a time period reasonably
acceptable to Bank of a sufficient number of Warrants to reduce (i) Bank’s
“beneficial ownership” (within the meaning of Section 16 of the Exchange Act and
rules promulgated thereunder) to equal to or less than [            ]% of the
Company’s outstanding Shares or (ii) the Warrant Equity Percentage to equal to
or less than [            ]%, Bank may designate any Exchange Business Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
the Transaction, such that (i) its “beneficial ownership” following such partial
termination will be equal to or less than [            ]% or (ii) the Warrant
Equity Percentage following such partial termination will be equal to or less
than [            ]%. In the event that Bank so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (i) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Warrants equal to the Terminated Portion, (ii) the
Company shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provision of paragraph 9(o) shall apply to
any amount that is payable by the Company to Bank pursuant to this sentence).
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Bank to purchase, sell, receive or deliver any Shares or
other securities to or from the Company, Bank may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Bank’s obligations in respect of the Transaction and
any such designee may assume such obligations. Bank shall be discharged of its
obligations to the Company to the extent of any such performance.

 

  (i) Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof, except as specifically set forth otherwise herein.

 

  (j) Early Unwind. In the event the sale of Convertible Notes is not
consummated with the Initial Purchasers for any reason or the Company fails to
deliver to Bank opinions of counsel as required pursuant to Section 9(a) by the
close of business in New York on April 24, 2009 (or such later date as agreed
upon by the parties, April 24, 2009 or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Bank and the Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, other than to the extent the Early Unwind Date
occurred as a result of the breach of the Purchase Agreement by the Initial
Purchasers, the Company shall reimburse Bank, in cash or Shares, for any costs
or expenses (including market losses) relating to the unwinding of its or its
affiliate’s hedging activities in connection with the Transaction (including any
loss or cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position). The amount of any such
reimbursement shall be determined by Bank in its sole good faith discretion.
Bank shall notify the Company of such amount and the Company shall pay such
amount in immediately available funds or deliver Shares on the Early Unwind
Date. Bank and the Company represent and acknowledge to the other that, subject
to the proviso included in this paragraph, upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

  (k)

Dividends. If at any time during the period from but excluding the Trade Date,
to and including the final Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend is greater than the Regular Dividend on a per Share basis then the
Calculation Agent shall adjust the Strike Price, the Number of Warrants, the
Daily

 

10



--------------------------------------------------------------------------------

 

Number of Warrants and the Warrant Entitlement to preserve the fair value of the
Warrants to Bank after taking into account such dividend. “Regular Dividend”
shall mean USD 0.00 per Share per quarter.

 

  (l) [Agent. Agent is acting as agent on behalf of Bank and the Company for the
Transaction. Agent has no obligations, by guarantee, endorsement or otherwise,
with respect to the performance of the Transaction by either party.]

 

  (m) Additional Provisions.

 

  (i) The first paragraph of Section 9.1(c) of the Equity Definitions is hereby
amended to read as follows: “(c) If “Calculation Agent Adjustment” is specified
as the method of adjustment in the Confirmation of a Share Option Transaction,
then following the declaration by the Issuer of the terms of any Potential
Adjustment Event, the Calculation Agent will determine whether such Potential
Adjustment Event has a material effect on the theoretical value of the relevant
Shares or Warrants and, if so, will (i) make appropriate adjustment(s), if any,
to any one or more of:’ and, the sentence immediately preceding
Section 9.1(c)(ii) is hereby amended by deleting the words “diluting or
concentrative”.

 

  (ii) Section 9.1(e)(vi) of the Equity Definitions is hereby amended by
deleting the words “other similar” between “any” and “event”; deleting the words
“diluting or concentrative” and replacing them with “material”; and adding the
following words at the end of the sentence “or Warrants”.

 

  (iii) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the third line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the period at the end of
subsection (ii) thereof and inserting the following words therefor “or (C) at
Bank’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the Agreement with respect to that Issuer.”

 

  (iv) Notwithstanding Section 9.7 of the Equity Definitions, everything in the
first paragraph of Section 9.7(b) of the Equity Definitions after the words
“Calculation Agent” in the third line through the remainder of such Section 9.7
shall be deleted and replaced with the following:

“based on an amount representing the Calculation Agent’s determination of the
fair value to Buyer of an option with terms that would preserve for Buyer the
economic equivalent of any payment or delivery (assuming satisfaction of each
applicable condition precedent) by the parties in respect of the relevant
Transaction that would have been required after that date but for the occurrence
of the Option Value Event.”

 

  (v) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Bank shall have the right to designate such event as an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, and (2) the Company shall be deemed the sole
Affected Party and the Transaction shall be deemed the sole Affected
Transaction:

 

  (A) Any “person” or “group” within the meaning of Section 13(d) of the
Exchange Act other than the Company, any of its subsidiaries or its employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect ultimate “beneficial owner”, as defined in Rule 13d-3 under the
Exchange Act, of the common equity of the Company representing more than 50% of
the voting power of such common equity.

 

11



--------------------------------------------------------------------------------

  (B) Consummation of any Share exchange, consolidation or merger of the Company
pursuant to which Shares will be converted into cash, securities or other
property or any conveyance, transfer, sale, lease or other disposition in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its subsidiaries, taken as a whole, to
any person other than one of its subsidiaries; provided, however, that a
transaction where the holders of more than 50% of all classes of common equity
of the Company immediately prior to such transaction own, directly or
indirectly, more than 50% of all classes of common equity of the continuing or
surviving corporation or transferee immediately after such event shall not be an
Additional Termination Event;

 

  (C) The Company defaults on any indebtedness with an original aggregate
principal amount of at least USD 20 million and such default results in any
principal and interest on such indebtedness becoming, or becoming capable at
such time of being declared, immediately due and payable.

 

  (D) At any time during the period from and including the Trade Date, to and
including the final Expiration Date, the Shares cease to be listed or quoted on
the Exchange for any reason (other than a Merger Event as a result of which the
shares of common stock underlying the Warrants are listed or quoted on The New
York Stock Exchange, The American Stock Exchange, The NASDAQ Global Market or
The NASDAQ Global Select Market (or their respective successors) (each, a
“Successor Exchange”)) and are not immediately re-listed or quoted as of the
date of such de-listing on a Successor Exchange.

 

  (E) at any time on any day during the period from and including the Trade
Date, to and including the final Expiration Date, the Share Delivery Quantity of
Shares that would be deliverable (if such time were the Valuation Time and such
date were the Exercise Date and Valuation Date for a number of Warrants equal to
the Number of Warrants as of such date and Net Share Settlement applied) exceeds
80% of the Maximum Amount.

 

  (F) On or after the Trade Date, a Change in Law (as defined in the 2002 Equity
Derivatives Definitions as published by ISDA (the “2002 Definitions”), with any
reference in such definition to “Shares” being replaced with references to
“Hedge Position(s)” and without regard to clause (Y) of such definition) shall
have occurred.

Notwithstanding the forgoing, a transaction set forth in clauses (A) or
(B) above will not constitute an Additional Termination Event if at least 95% of
the consideration, excluding cash payments for fractional shares, in such
transaction or transactions consists of shares of common stock listed on a
national securities exchange or quoted on The NASDAQ Global Market or will be so
listed or quoted when issued or exchanged in connection with such transaction or
transactions.

For the avoidance of doubt, in determining the Close-out Amount pursuant to
Section 6(e) of the Agreement, the Determining Party shall act in good faith and
a commercially reasonable manner, and, upon request, the Determining Party shall
provide to the other party a statement showing in reasonable detail, such
calculations (including any quotations, market data or information from internal
sources used in making such calculation); provided that the Determining Party
shall not be obligated to disclose any proprietary model used for such
calculation.

 

12



--------------------------------------------------------------------------------

  (n) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of the
Company hereunder are not secured by any collateral. Each party waives any and
all rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between the parties hereto, by operation of law or otherwise.
Notwithstanding anything to the contrary in the Equity Definitions, Bank shall
have no obligation hereunder or under the Agreement to make any delivery or
payment to the Company.

 

  (o) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of the Transaction, an amount is payable by
the Company to Bank, (i) pursuant to Section 9.7 of the Equity Definitions or
Section 12.3 of the 2002 Definitions (except in the event of a Nationalization,
Insolvency, Tender Offer or Merger Event, in each case, in which the
consideration to be paid to holders of Shares consists solely of cash) or
(ii) pursuant to Sections 6(d) and 6(e) of the Agreement (except in the event of
an Event of Default in which the Company is the Defaulting Party or a
Termination Event in which the Company is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement in each case
that resulted from an event or events outside the Company’s control) (a “Payment
Obligation”), the Company may, in its sole discretion, satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) and shall
give irrevocable telephonic notice to Bank, confirmed in writing within one
Currency Business Day, no later than 12:00 p.m. New York local time on the
Merger Date, the Tender Offer Date, the date of the occurrence of the
Nationalization or Insolvency, or Early Termination Date, as applicable;
provided that if the Company does not validly elect to satisfy its Payment
Obligation by the Share Termination Alternative, Bank shall have the right to
require the Company to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding the Company’s election to the contrary.

 

Share Termination Alternative:   Applicable and means that the Company shall
deliver to Bank the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) when the Payment Obligation would otherwise be due,
subject to paragraph (p)(i) below, in satisfaction, subject to paragraph (p)(ii)
below, of the Payment Obligation in the manner reasonably requested by Bank free
of payment. Share Termination Delivery Property:   A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:   The value to Bank of property
contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to the
Company at the time of notification of the Payment Obligation. In the case of a
Private Placement of Share Termination Delivery Units that are Restricted Shares
(as defined below) as set forth in paragraph (p)(i) below, the Share Termination
Unit Price shall be determined by the

 

13



--------------------------------------------------------------------------------

  discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (p)(ii) below,
the Share Termination Unit Price shall be the Settlement Price on the Merger
Date, the Tender Offer Date, the date of the occurrence of the Nationalization
or Insolvency, or Early Termination Date, as applicable. Share Termination
Delivery Unit:   In the case of a Termination Event or Event of Default, one
Share or, in the case of Nationalization, Insolvency, Tender Offer or Merger
Event, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency, Tender Offer or Merger Event. If such
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash. Failure to Deliver:   Inapplicable Other applicable provisions:   If Share
Termination Alternative is applicable, the provisions of Sections 6.6, 6.7, 6.8,
6.9 and 6.10 (as modified above) of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-Settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that Share Termination
Alternative is applicable to the Transaction.

 

  (p) Registration/Private Placement Procedures. If, in the reasonable opinion
of Bank based upon advice of counsel, following any delivery of Shares or Share
Termination Delivery Property to Bank hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Bank subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of the
Company, unless waived by Bank. Notwithstanding the foregoing, solely in respect
of any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, the Company shall elect, prior to the first Settlement Date for the First
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Daily Number of Warrants
and the procedures in clause (i) or clause (ii) below shall apply for all such
delivered Restricted Shares on an aggregate basis commencing after the final
Settlement Date for such Daily Number of Warrants. The Calculation Agent shall
make reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

14



--------------------------------------------------------------------------------

  (i) If the Company elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
the Company shall be effected in customary private placement procedures with
respect to such Restricted Shares of similar size in form and substance
reasonably acceptable to Bank; provided that the Company may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(2) of the Securities Act for the sale by the Company to Bank (or
any affiliate designated by Bank) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Bank (or any such affiliate of Bank). The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Bank, due diligence rights (for Bank or any
designated buyer of the Restricted Shares by Bank), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to Bank. In the case of a Private Placement
Settlement, Bank shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to paragraph (o) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the amount
of such Restricted Shares to be delivered to Bank hereunder; provided that in no
event such number shall be greater than the Number of Shares (the “Maximum
Amount”). Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Bank to the Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(o) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

 

  (ii)

If the Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then the Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Bank, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Bank. If Bank, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Bank is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) any Settlement Date in the case of an
exercise of Warrants prior to the First Expiration Date pursuant to Section 2
above, (y) the Share Termination Payment Date in case of settlement in Share
Termination Delivery Units pursuant to paragraph (o) above or (z) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which Bank
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales exceed the Payment Obligation (as
defined above), (ii) the date

 

15



--------------------------------------------------------------------------------

 

upon which all Restricted Shares have been sold or transferred pursuant to Rule
144 (or similar provisions then in force) or Rule 145(d)(1) or (2) (or any
similar provision then in force) under the Securities Act and (iii) the date
upon which all Restricted Shares may be sold or transferred by a non-affiliate
pursuant to Rule 144(k) (or any similar provision then in force) or Rule
145(d)(3) (or any similar provision then in force) under the Securities Act. If
the Payment Obligation exceeds the realized net proceeds from such resale, the
Company shall transfer to Bank by the open of the regular trading session on the
Exchange on the Exchange Trading Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”) in cash or in
a number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If the Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall the Company deliver a number of
Restricted Shares greater than the Maximum Amount.

 

  (iii) Without limiting the generality of the foregoing, the Company agrees
that any Restricted Shares delivered to Bank, as purchaser of such Restricted
Shares, (i) may be transferred by and among Bank and its affiliates and the
Company shall effect such transfer without any further action by Bank and
(ii) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to the Company) has elapsed after any Settlement Date for
such Restricted Shares, the Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Bank
(or such affiliate of Bank) to the Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Bank (or such affiliate of Bank).

If (x) the Company shall fail to effectuate the Private Placement Settlement as
set forth in clause (i) or (y) the Company shall fail to effectuate the
Registration Settlement as set forth in clause (ii) and the Company shall fail
to effectuate the Private Placement Settlement following its failure to
effectuate the Registration Settlement, then either the failure set forth in
clause (x) or the failure set forth in clause (y) shall constitute an Event of
Default with respect to which the Company shall be the Defaulting Party.

 

  (q) Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Bank be entitled to
receive, or shall be deemed to receive, any Shares if, upon such receipt of such
Shares, the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Bank or any
entity that directly or indirectly controls Bank (collectively, “Bank Group”)
would be equal to or greater than 4.5% or more of the outstanding Shares. If any
delivery owed to Bank hereunder is not made, in whole or in part, as a result of
this provision, the Company’s obligation to make such delivery shall not be
extinguished and the Company shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Bank gives
notice to the Company that such delivery would not result in Bank Group directly
or indirectly so beneficially owning in excess of 4.5% of the outstanding
Shares.

 

  (r)

Share Deliveries. The Company acknowledges and agrees that, to the extent the
holder of this Warrant is not then an affiliate and has not been an affiliate
for 90 days (it being understood that Bank will not be considered an affiliate
under this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share

 

16



--------------------------------------------------------------------------------

 

Termination Delivery Property hereunder at any time after 6 months from the
Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to the Company) shall
be eligible for resale under Rule 144 of the Securities Act and the Company
agrees to promptly remove, or cause the transfer agent for such Shares or Share
Termination Delivery Property, to remove, any legends referring to any
restrictions on resale under the Securities Act from the Shares or Share
Termination Property. The Company further agrees that any delivery of Shares or
Share Termination Delivery Property prior to the date that is 6 months from the
Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to the Company), may
be transferred by and among Bank and its affiliates and the Company shall effect
such transfer without any further action by Bank. Notwithstanding anything to
the contrary herein, the Company agrees that any delivery of Shares or Share
Termination Delivery Property shall be effected by book-entry transfer through
the facilities of DTC, or any successor depositary, if at the time of delivery,
such class of Shares or class of Share Termination Delivery Property is in
book-entry form at DTC or such successor depositary. Notwithstanding anything to
the contrary herein, to the extent the provisions of Rule 144 of the Securities
Act or any successor rule are amended, or the applicable interpretation thereof
by the Securities and Exchange Commission or any court change after the Trade
Date, the agreements of the Company herein shall be deemed modified to the
extent necessary, in the opinion of outside counsel of the Company, to comply
with Rule 144 of the Securities Act, as in effect at the time of delivery of the
relevant Shares or Share Termination Property.

 

  (s) Hedging Disruption Event. The occurrence of a Hedging Disruption Event
will constitute an Additional Termination Event under the Agreement permitting
Bank to terminate the Transaction, with the Company as the sole Affected Party
and the Transaction as the sole Affected Transaction.

“Hedging Disruption Event” means with respect to Bank, as determined in its
reasonable discretion, the inability or impracticality, due to market
illiquidity, illegality, lack of hedging transactions or credit worthy market
participants or other similar events, to establish, re-establish or maintain any
transactions necessary or advisable to hedge, directly or indirectly, the equity
price risk of entering into and performing under the Transaction on terms
including costs reasonable to Bank or an affiliate in its reasonable discretion,
including (x) the event that at any time Bank reasonably concludes that it or
any of its affiliates are unable to establish, re-establish or maintain a full
hedge of its position in respect of the Transaction through share borrowing
arrangements on terms including costs deemed reasonable to Bank in its
reasonable discretion and (y) the event where upon Bank or its affiliate would
incur a materially increased cost in establishing, re-establishing or
maintaining a full hedge of the equity price risk (including without limitation
the volatility risk) in respect of the Transaction directly or indirectly as a
result of actions taken by the Company. For the avoidance of doubt, the parties
hereto agree that if (i) Bank reasonably determines that it is unable to borrow
Shares to hedge its exposure with respect to the Transaction at a rate of
borrowing that is less than 100 basis points or (ii) Bank, in its good faith
reasonable judgment, determines that it cannot hedge its obligations pursuant to
the Transaction in the public market without registration under the Securities
Act or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Bank), an
Additional Termination Event under the Agreement shall occur with the Company as
the sole Affected Party and the Transaction as the sole Affected Transaction.

 

  (t)

Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation, the Agreement or the Equity Definitions, in no event will the
Company be required to deliver more than the Maximum Amount of Shares in the
aggregate to Bank in connection with the Transaction, subject to the provisions
below regarding Deficit Shares. In the event the Company shall not have
delivered the full number of Shares otherwise due in connection with the
Transaction as a result of the first sentence of this paragraph relating to the
Maximum Amount (such deficit, the “Deficit Shares”), the Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the

 

17



--------------------------------------------------------------------------------

 

extent, that (i) Shares are repurchased, acquired or otherwise received by the
Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (ii) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant delivery date become no longer so reserved
and (iii) the Company additionally authorizes any unissued Shares that are not
reserved for other transactions. The Company shall immediately notify Bank of
the occurrence of any of the foregoing events (including the aggregate number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver [            ]% of such aggregate
number of Shares thereafter.

 

  (u) Right to Extend. Bank may postpone, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Bank determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Bank’s hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Bank to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Bank were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Bank.

 

  (v) Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Confirmation is not intended to convey to Bank rights with respect to the
Transaction that are senior to the claims of common stockholders of the Company
in any U.S. bankruptcy proceedings of the Company; provided that nothing herein
shall limit or shall be deemed to limit Bank’s right to pursue remedies in the
event of a breach by the Company of its obligations and agreements with respect
to the Transaction; provided, further, that nothing herein shall limit or shall
be deemed to limit Bank’s rights in respect of any transactions other than the
Transaction.

 

  (w) Governing Law. For the Agreement and this Confirmation, New York law
(without reference to choice of law doctrine to the extent inconsistent with
choice of New York law).

 

  (x) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (y) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, the Company and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Company relating to such tax treatment and tax structure.

 

  (z) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” and the
Agreement to be a “master netting agreement”, in each case as defined in the
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”),
and the parties hereto to be entitled to the protections afforded by, among
other Sections, Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o), 546(e),
546(g), 555 and546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code; (b) a
party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default or Termination Event under the
Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

18



--------------------------------------------------------------------------------

  (aa) Regulatory Provisions. (a) The Company represents and warrants that it
has received and read and understands the Notice of Regulatory Treatment and the
OTC Option Risk Disclosure Statement.

 

  (b) [Agent will furnish the Company, upon written request, a statement as to
the source and amount of any remuneration received or to be received by Agent in
connection with the Transaction evidenced hereby.]

 

19



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning an executed copy to
[            ], Facsimile No. [            ].

 

Very truly yours, [Bank] By:  

 

  Authorized Signatory Name:  

 

Accepted and confirmed as of the Trade Date; SBA COMMUNICATIONS CORPORATION By:
 

 

  Authorized Signatory Name:  